Title: From Thomas Jefferson to James Dinsmore, 30 December 1808
From: Jefferson, Thomas
To: Dinsmore, James


                  
                     Sir
                     
                     Washington Dec. 30. 08.
                  
                  By Davy you will recieve a bundle containing 2. bells, & 4. bell-levers, the planes you wrote for, & 2 kneebolts. in a separate roll is the sand-paper you desired. the folding mahogany sash which closes the alcove of my bed is too heavy & troublesome. I wish you to make a folding frame to fit the alcove & to be covered with paper on both sides. the frame must consist of 3. parts united by 2. pr. of hinges on each side in this manner (observing first that it is to open vertically, and not horizontally as the mahogany one does)[GRAPHIC IN MANUSCRIPT] the piece a is in place of a stud, only to be thin, & of such breadth as to give it sufficient strength, & it will need very little. it is to be bolted at bottom into the floor, & at top into the rabbet of the architrave. to it are to be fastened on each side the two wings b. & c. by hinges on which these wings will open easily so as to let them get at the bed to make it up. when open they will stand thus [GRAPHIC IN MANUSCRIPT] the piece a remaining fixed. the two bolts which I send you were got for the piece a but by mistake were got as knee bolts, & therefore will not do. but I recollect to have seen in the stores at Milton & Charlottesville round bolts of the same kind, but not kneed, which therefore I would pray you to get. they ought to be much smaller than these. you will find paper for this object in my cabinet. there are 2. rolls, & I think they lie on the book shelves of the Eastern angle. if not there, they are somewhere in the Cabinet. my best wishes attend you.
                  
                     Th: Jefferson
                     
                  
               